 

Execution Version

 

PATENT LICENSE

 

THIS PATENT LICENSE (the “Agreement”) is made and entered into effective as of
February 13, 2014 by and among:

 

DSS Technology Management, Inc., a Delaware corporation having its principal
place of business located at 1650 Tyson’s Blvd., Suite 1580, Tyson’s Corner, VA
22102 (“Licensor”); and

 

Fortress Credit Co LLC, a Delaware limited liability company having its
principal place of business located at 1345 Avenue of Americas, 46th Floor, New
York, NY 10105 (“Licensee”).

 

Licensor and Licensee are sometimes referred to herein individually as a “Party”
and collectively as the “Parties”.

 

WHEREAS, for good and valuable consideration, Licensor agreed to grant certain
rights, including rights to license patents and patent applications, to the
Licensee; and

 

WHEREAS, Licensor is the owner of certain patents and patent applications
identified in Schedule A, which Schedule A shall be an integral part of this
Agreement; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereto agree as follows:

 

1.Definitions

 

1.1“Affiliate” means with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such Person, and shall include (a) any officer or director
or general partner of such specified Person, (b) any other Person of which such
specified Person or any Affiliate (as defined in clause (a) above) of such
specified Person shall, directly or indirectly, beneficially own either (i) at
least 50% of the outstanding equity securities having the general power to vote
or (ii) at least 50% of all equity interests, (c) any other Person directly or
indirectly controlling such specified Person through a management agreement,
voting agreement or other contract and (d) with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

 



 

 



 

1.2“Licensed Patents” means the letters patent of the United States set forth on
Schedule A, including all registrations and recordings thereof, all applications
for letters patent of the United States or any other jurisdiction, all
re-examination certificates and all utility models, including registrations,
recordings and pending applications, and all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
claimed therein.

 

1.3“Person” means any entity, whether of natural or legal constitution,
including any present or future individual, corporation, partnership, joint
venture, limited liability company, unlimited liability company, trust, estate,
unincorporated organization, government or any agency or political subdivision
thereof.

 

2.License

 

Licensor hereby grants to Licensee a perpetual, non-exclusive, transferrable,
sub-licensable, divisible, irrevocable, fully paid-up, royalty-free, and
worldwide license to use the Licensed Patents, including, but not limited to,
the rights to make, have made, market, use, sell, offer for sale, import, export
and distribute the inventions disclosed in the Licensed Patents and otherwise
exploit the Licensed Patents in any lawful manner in Licensee’s sole and
absolute discretion..

 

3.Representations, Warranties and Acknowledgements

 

3.1Each Party represents, warrants and covenant to the other that the execution,
delivery and performance of this Agreement is within each Party's powers and has
been duly authorized.

 

3.2Licensor hereby represents, warrants and covenant that it is the sole and
exclusive owner of all rights, title and interest in and to the Licensed
Patents.

 

3.3EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES ANY WARRANTIES OF
ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND EACH PARTY
SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE OR THAT
ARISE BY COURSE OF DEALING OR BY REASON OF CUSTOM OR USAGE IN THE TRADE, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.

 

4.Infringement

 

Upon request, Licensee shall notify Licensor of any infringement of the Licensed
Patents by third parties of which Licensee become aware. Licensor shall have the
sole right, at its expense, to bring any action on account of any such
infringement of the Licensed Patents, and Licensee shall reasonably cooperate
with Licensor, as Licensor may request and at Licensor’s expense, in connection
with any such action brought by Licensor.

 

5.Termination

 

5.1The Parties may terminate this Agreement at any time by mutual written
agreement executed by both Parties provided that any sublicenses granted prior
to the termination of this Agreement shall survive according to the respective
terms and conditions of such sublicenses.

 



 

 



 

5.2The Agreement shall end after the later of (x) the expiration of the last
Licensed Patent to expire and (y) the date on which all statutes of limitations
have fully run for bringing infringement claims under the Licensed Patents.
Breach(es), material or otherwise, of this Agreement by either Party or any
other Person will not constitute grounds by which this Agreement may be
terminated.

 

6.Survival

 

Any rights and obligations which by their nature survive and continue after any
expiration or termination of this Agreement will survive and continue and will
bind the Parties and their successors and assigns, until such rights are
extinguished and obligations are fulfilled.

 

7.Statement of Intent With Respect to Bankruptcy

 

The Parties intend that the licenses granted under this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, 111 U.S.C. § 101, et seq. (“Bankruptcy Code”), licenses of
rights to “intellectual property” as defined in the Bankruptcy Code.

 

8.Assignment

 

Licensee and each of its sublicensees may, without the consent of Licensor,
assign any or all of their rights and interests, and delegate any or all of
their obligations without restriction. The rights and obligations of the Parties
hereto shall inure to the benefit of, and be binding and enforceable upon and
by, the respective successors and assigns of the Parties.

 

9.Entire Agreement and Construction

 

This Agreement constitutes the sole, final and entire understanding of the
parties hereto concerning the subject matter hereof and all prior understandings
having been merged herein, unless otherwise agreed to by the Parties in a
separate agreement or documentation. This Agreement cannot be modified or
amended except by a writing signed by the Parties hereto. The language used in
this Agreement will be deemed to be the language chosen by the Parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any Party.

 

10.Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 



 

 

  

11.Notices

 

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, or by overnight delivery service from a
recognized carrier, to the respective Party as follows:

 

if to Licensor:

 

DSS Technology Management, Inc.

1650 Tyson’s Blvd., Suite 1580

Tyson’s Corner, VA 22102

Attn: CEO

 

With a copy to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail

Raleigh, NC 27607

Attn: Zachary R. Bishop

 

if to Licensee:

 

Fortress Credit Co LLC

c/o Fortress Investment Group LLC

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

Attention: Constantine M. Dakolias

 

With a copy to:

 

Fortress Credit Co LLC

c/o Fortress Investment Group LLC

One Market Plaza

Spear Tower, 42nd Floor

San Francisco, CA 94105

 

Attention: James K. Noble III

 

or to such other address as the person to whom notice is given may have
previously furnished to the other Party in writing in the manner set forth
above.

 



 

 

  

12.Governing Law; Jurisdiction; Venue

 

This Agreement, and all claims arising hereunder or relating hereto, shall be
governed by and construed in accordance with the internal laws of the State of
Delaware in the United States of America applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State that would result in the application of the laws of
another jurisdiction. In any action or proceeding between either of the Parties
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, each of the Parties (a) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state and federal courts residing in the State of Delaware and (b) agrees
that all claims in respect of such action or proceeding must be heard and
determined exclusively in the state or federal courts in the State of Delaware.
Each Party shall be entitled to seek injunctive or other equitable relief,
without the posting of a bond, at any time (with or without delivering a demand
notice) whenever the facts or circumstances would permit a Party to seek such
equitable relief in a court of competent jurisdiction.

 

13.Waiver

 

Except as otherwise provided herein, any failure of any Party to comply with any
obligation, covenant, agreement, or condition herein may be waived by the Party
entitled to the benefits thereof only by a written instrument signed by the
Party granting such waiver; provided, however, that such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement, or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

14.Counterparts

 

This Agreement may be executed in one or more counterparts, each of which will
be an original and both of which will constitute together the same document.
Counterparts may be signed and delivered by facsimile or PDF file, each of which
will be binding when received by the applicable Party.

  

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

  Licensor:     DSS Technology Management, Inc.           /s/ Jeffrey Ronaldi  
  Authorized Signature           Jeffrey Ronaldi, Chief Executive Officer    
Print Name and Title                 Licensee:     Fortress Credit Co LLC      
    /s/ Constantine M. Dakolias     Authorized Signature           Constantine
M. Dakolias, President     Print Name and Title  

  

[Signature Page to Patent License]

 

 

Schedule A

Licensed Patents and Patent Applications

 

Patent Registrations:

 

owner   registration
number   title DSS Technology Management, Inc.   5,686,223   Method for Reduced
Pitch Lithography DSS Technology Management, Inc.   5,652,084   Method for
Reduced Pitch Lithography DSS Technology Management, Inc.   5,695,924   Metal
Plug Local Interconnect DSS Technology Management, Inc.   5,401,691   Method of
Fabrication an Inverse Open Frame Alignment Mark DSS Technology Management, Inc.
  6,066,555   Method for Eliminating Lateral Spacer Erosion on Enclosed Contact
Topographies During RF Sputter Cleaning DSS Technology Management, Inc.  
6,784,552   Structure Having Reduced Lateral Spacer Erosion DSS Technology
Management, Inc.   5,503,962   Chemical-Mechanical Alignment Mark and Method of
Fabrication DSS Technology Management, Inc.   5,675,178   No-Bond Integrated
Circuit Inputs DSS Technology Management, Inc.   5,913,712   Scratch Reduction
in Semiconductor Circuit Fabrication Using Chemical-Mechanical Polishing

 

Patent Applications:

 

owner   Application
number   title DSS Technology Management, Inc.   08/361,595   Method for Reduced
Pitch Lithography DSS Technology Management, Inc.   08/510,717   Method for
Reduced Pitch Lithography DSS Technology Management, Inc.   08/561,951   Method
for Plug Local Interconnect DSS Technology Management, Inc.   08/512,771  
Scratch Reduction in Semiconductor Circuit Fabrication Using Chemical-Mechanical
Polishing

 

 

 

 

 

